DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to a method of power switch fault detection.
II. Claims 6-9, drawn to power switch fault detection circuit.
The inventions are independent or distinct, each from the other because the  method of power switch fault detection of Invention I including method steps as detailed in Figures 2A,2B and acquiring peak-to-peak values of DC bus voltage, acquiring a slope corresponding to the bus voltage, not required by the power switch fault detection circuit of Invention II and the power switch fault detection circuit of Invention II including a breaking circuit and frequency conversion circuit not recited in method of Invention I.
Inventions II and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the method of Invention I can be practiced with another materially different power switch fault detection circuit the that of Invention II having the breaking circuit and frequency conversion circuit and the power switch fault detection circuit of Invention II can be used in a in a materially different fault detection method than that of the method of Invention I that requires acquiring peak-to-peak values of DC bus voltage, acquiring a slope corresponding to the bus voltage.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
( e) the inventions are likely to raise different non-prior art issue under 35 U.S.C. 101 and/or 35 U.S.C. 112 first paragraph.
	In this case, the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries, for algorithm/software routine of the process/method of Invention I and hardware circuitry for Invention II) and the prior art applicable to one invention would not likely be applicable to another invention.
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Applicant’s Attorney Joe McKinney Muncy on 5/17/2022 a provisional election was made without traverse to prosecute the invention of Invention I, drawn to claims 1-5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-9 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites, “a slop” in line 6, and should be corrected to “a slope”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites, “wherein 
after "the power switch is determined to be normally turned off'” further comprises: …” in lines 1-2 and “after "the power switch is determined to be normally turned on" further comprising a step of: …” in lines 5-6”. It is indefinite as no previous steps are recited as being comprised by the preceding limitations recited above and it is indefinite whether the recited “further comprises” relates to “the power switch fault detection method” or recited after "the power switch is determined to be normally turned off'” and after "the power switch is determined to be normally turned off'”. For examination purposes, the power switch fault detection method, “further comprises…” is considered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gareis (US 4,752,886) in view of Takahira (JP 2012 120376, IDS Document, PE2E Translation of the JP Document is used for reference pages and Paragraphs).
Regarding Claims 1, 5, Gareis discloses a power switch fault detection method (Figures 1-3) configured to determine whether a power switch coupled to a DC bus on an output side of a power conversion circuit is faulted (load control section B coupled to loads 14-16, Figure 1, power switch 42 in Figure 2 (in each of load control circuit B in Figure 1) coupled to load 30), the method comprising: 
receiving, by a control unit (12, 18, Figure 1), a voltage signal provided by continuously detecting a bus voltage of the DC bus, and acquiring at least one detection value according to the voltage signal (Column 2, line 63 – Column 3, line 2, “….The output circuits 20-22, for purposes of explaining the invention, may be viewed simply as the power devices which, upon command, turn the electrical power On or Off to the associated load. Each output circuit, 20-22, however, also provides diagnostic signals indicative of the voltage and current occurring at various points in the circuit. These diagnostic signals are returned to microcontroller 18 and ultimately to the central controller 12, as necessary”); 
determining, by the control unit, whether a first control signal provided to turn off the power switch (60, Figure 3, Column 3, lines 50-52); 
if a determination result is "NO", the first control signal is provided to turn off the power switch (80, Figure 3), and if the determination result is "YES", a second control signal is provided to turn on the power switch (62, Figure 3); 
comparing, by the control unit, whether a first detection value acquired corresponding to the voltage signal is greater than or equal to a first threshold value when the first control signal is provided to turn off the power switch (82, Figure 3); 
if a comparison result is "YES", the power switch is determined to be a short-circuit fault (84, Figure 3), and if the comparison result is "NO", the power switch is determined to be normally turned off (85, Figure 3);
 comparing, by the control unit, whether a second detection value acquired corresponding to the voltage signal is less than a second threshold value when the second control signal is provided to turn on the power switch (68, Figure 3); 
if a comparison result is "YES", the power switch is determined to be an open-circuit fault (NO at 68 (load voltage not present) means YES to voltage less than a predetermined threshold and determines open-circuit fault to 70, Figure 3), and if the comparison result is "NO", the power switch is determined to be normally turned on (YES output at 68/load voltage present means NO to voltage is less than a predetermined threshold and determines load ok/normally turned to 72, 81, Figure 3). Gareis also discloses that certain steps shown in sequence may be implemented simultaneously or in reverse order (Column 5, lines 14-17).
Gareis does not specifically disclose providing, by the control unit, an alarm signal or a disable signal when the power switch is determined to be the short-circuit fault or the open-circuit fault, the details of the control circuit/acquiring the at least one detection signal and differs in that an opposite logic upon determination of whether a first control signal provided to turn off the power switch (a control signal to turn OFF at NO determination and another control signal to turn ON at Yes determination) and specific sequence/further steps (recited in Claim 5).
Takahira discloses a power switch fault detection method (Figure 1, Abstract) comprising receiving, by a control unit (comprising charging circuit failure unit 18 and inverter control unit 19, 19, Figure 1), a voltage signal provided by continuously detecting a bus voltage of the DC bus (voltage signal detected by comprising voltage detection unit 17, Figure 1), and acquiring at least one detection value according to the voltage signal (signal from 17 to 18, Figure 1), and providing, by the control unit, an alarm signal or a disable signal when the power switch is determined to be the short-circuit fault or the open-circuit fault (Page 3, Paragraph 5, “…it is determined that the charging circuit 16 is faulty (the contact element 15 is judged to be a short-circuit fault), and a fault detection signal is output to the inverter control circuit 19. Then, an alarm signal is output from the inverter control circuit 19 and a failure of the charging circuit 16 is displayed on the display unit 20”) and the details of acquiring  at least one detection signal (Pages 2-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a reverse logic and different sequence as taught in as taught Gareis in Column 5, lines 14-17 and to provide the control unit in the method of Gareis an alarm signal or a disable signal as taught by Takahira, to indicate the user of the failure status to maintain purposes to avoid damage to the sensitive circuit components of the power switch.  

Regarding Claim 2, combination of Gareis and Takahira discloses the power switch fault detection method as claimed in Claim 1, wherein the step of "acquiring at least one detection value according to the voltage signal" comprises: setting a plurality of sampling points in the voltage signal, and acquiring at least one detection value by calculating the plurality of sampling points (Takahira, Page 2, Paragraphs 3, 6, “… the voltage detection signal at time t1 and the voltage detection value based on the voltage detection signal at time t2. The slope of the voltage rise between times t1 and t2 is calculated…”, Page 3, Paragraph 1).
Regarding Claim 3, combination of Gareis and Takahira discloses the power switch fault detection method as claimed in Claim 2, wherein "acquiring at least one detection value by calculating the plurality of sampling points" comprises: 
acquiring a peak-to-peak value corresponding to the bus voltage by calculating the plurality of sampling points, acquiring a slope corresponding to the bus voltage by calculating the plurality of sampling points, or acquiring a voltage variation rate corresponding to the bus voltage by calculating the plurality of sampling points (Takahira, Page 2, Paragraphs 3, 6, “… the voltage detection signal at time t1 and the voltage detection value based on the voltage detection signal at time t2. The slope of the voltage rise between times t1 and t2 is calculated…”, Page 3, Paragraph 1).
Regarding Claim 4, Gareis discloses the power switch fault detection method as claimed in Claim 1, further comprises: determining, by the control unit, whether the DC bus is no-load (YES at 76 to 78, Figure 3); and if a determination result is "NO", repeating the step until the DC bus is no- load (NO at 76 repeat 72, 74). Gareis does not disclose determining DC bus is no-load condition being before "receiving the voltage signal" Gareis determines no-load condition after receiving the voltage signal. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the no-load condition (a different sequence) as taught by Gareis in Column 5, lines 14-17. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lim et al. (EP 3 351 543) discloses a device and method for controlling an inverter comprising control unit and acquiring voltage detection signal by continuously detecting a bus voltage of the DC bus (Figures 1-6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 5/21/2022